DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 10-13, filed on 01/26/2022, with respect to 103 rejection of claims 15 and 19 have been fully considered and are persuasive.  The rejection of claims has been withdrawn. 

Allowable Subject Matter
Claims 1-27 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record fails to teach or render obvious the combination of elements “generating an illumination sheet of parallel illuminating rays, having a predetermined width, less than a width of each of the case of goods, with at least one electromagnetic source” and “where part of the parallel rays of the illumination sheet is at least partially blocked by the case of goods, and the image generated spans the predetermined width of the illumination sheet and encompasses a gray scale image of part of the illumination sheet blocked by and transmitted through at least a portion of the case of goods” with limitations taken with others in the claims.
Noy (US 20100260378) discloses a system for detecting the contour of flat two-dimensional object, such as packages or containers made of paper or a similar flexible material, transported along a moving conveyor belt, the system including an image acquisition assembly which includes a line detector for scanning the surface line by line by virtue of relative motion between the image acquisition assembly and the object, a light source for emitting light toward the line detector during active periods between idle periods, such that during each of the active periods the light is emitted for at least one cycle synchronized with the scan cycle, allowing the line detector to acquire a first group of at least one lit scan line and during each of the idle periods lasting for at least another cycle synchronized with the scan cycle, no light is emitted, allowing the line detector to acquire a second group of at least one unlit scan line, and a processor that receives and analyzes scan lines acquired by the line detector, define edges of the object, and combines the collection of the defined edges to produce a contour of the object.
Bonewitz et al. (US 5,917,602) discloses a system for image acquisition for inspection of moving containers, such as glass bottles and jars, on a moving conveyor, the system including a light source adjacent the conveyor for illuminating the container, a camera adjacent the conveyor for generating a plurality of successive images of portions of the illuminated container, and an image processor that acquires a two-dimensional image of the container from the successive images generated by the camera and processes the two-dimensional image as a function of the pixel values to detect edges in the image for inspecting the container. 
Baldwin (US 5,280,170) discloses an inspection machine for inspecting the outer surface of a vertically standing container, such as a bottle, the inspection machine comprising a transparent conveyor for conveying the vertically standing container through an inspection location and includes a diffuser plate located to be beneath a conveyed container at the inspection location, a Fresnel lens for receiving light dispersing from a short arc flash tube to form collimated light beam, a two-dimensional camera that axially views the bottom of the container above a diffuser plate toward which the beam of collimated light is directed vertically downwardly to sense an image of the container, and an image processing computer that processes the sensed image to evaluate the circumference of the container.
However, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482